Citation Nr: 0416588	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-21 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for allergies.  

2.  Entitlement to a compensable disability rating for a 
status post tonsillectomy with chronic tonsillitis.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The veteran had active military service from November 1962 to 
October 1964.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office 
(RO).  The veteran filed a notice of disagreement with that 
rating decision in September 2002.  After receiving a 
statement of the case in May 2003, the veteran perfected his 
appeal to the Board by timely filing a substantive appeal in 
July 2003.  


FINDINGS OF FACT

1.  The veteran is not shown to have had any allergy in 
service nor is he shown to have any allergy that is otherwise 
related to service.  

2.  The veteran is not shown to have any allergy that is 
causally or etiologically related to his service-connected 
status post tonsillectomy with chronic tonsillitis.  

3.  The veteran's status post tonsillectomy with chronic 
tonsillitis is not shown to be currently productive of 
symptomatic residuals.  


CONCLUSIONS OF LAW

1.  No allergy was incurred in or aggravated by military 
service, nor is any allergy proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303(d), 3.310(a) 
(2003).  

2.  The criteria for a compensable rating for status post 
tonsillectomy with chronic tonsillitis are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Code 6516 (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a  notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was provided notice in April 2002 
regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.  Such notice was prior to a 
July 2002 rating decision that initially denied the veteran's 
claims.  Therefore, because the required notice in this case 
was provided to the veteran prior to the initial AOJ 
adjudication denying the claim, the timing of the notice 
complies with the express requirements of the law as found by 
the Court in Pelegrini.  

In addition, in Pelegrini, the Court held, in part, that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the notice letter that was provided to 
the veteran does not contain the "fourth element," the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim.  
He was informed in the May 2003 statement of the case and 
later supplemental statements of the case, of the need to 
submit any and all evidence he had that would assist VA in 
properly adjudicating his claim.  

All the law requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a sufficient notice 
has been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

Regarding the duty to assist, all relevant VA medical records 
have been obtained and associated with the claims file.  
Additionally, the reports of June 2002 and January 2004 VA 
nose and throat examinations have been associated with the 
claims file.  Under these circumstances, it is apparent that 
no additional evidentiary development is warranted since the 
file contains the relevant medical records and comprehensive 
information regarding the veteran's claims for entitlement to 
service connection for allergies and for a compensable rating 
for his status post tonsillectomy with chronic tonsillitis.  
Therefore, the Board finds that VA's duty to assist the 
veteran has been fully accomplished.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim under the VCAA, poses no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); VAOPGCPREC 16-92.  

I.  Allergies

The veteran contends that he suffers from allergies which are 
related to his tonsillectomy in service.  

Service medical records do not reveal any complaint, finding, 
or treatment for any allergy.  On his August 1964 separation 
examination, the veteran indicated that he had no history of 
any nose or throat trouble or of hay fever.  

VA outpatient records include a December 2001 notation of 
allergic rhinitis, improved, and a complaint of nasal allergy 
in April 2002.  

At a June 2002 VA ear, nose, and throat examination,  the 
veteran's complaints included sore throats and nasal 
secretions.  The examiner reported that it was a normal 
pharyngeal examination, and he opined that the veteran's 
claim that his allergies were due to his tonsillectomy were 
very difficult, if not impossible to accept.  

In an August 2002 medical statement, G. Coya, M.D., indicated 
that the veteran had experienced recurrent allergic rhinitis 
and pharyngeal irritation for several years and that it 
seemed that the condition had been more frequent and 
recurrent after the removal of his tonsils about 30 years 
before.  

A January 2004 VA ear, nose, and throat examination indicated 
that the veteran had nasal origin allergy attacks.  A 
diagnosis of allergic rhinitis was reported, and the examiner 
stated that it was not due to his tonsillectomy.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence or lay evidence in certain circumstances of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

After reviewing the claims file, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that he has allergies that are related either to his military 
service or to his service-connected status post tonsillectomy 
with chronic tonsillitis.  While there is evidence that he 
has experienced allergic rhinitis for many years, there has 
been no medical evidence present that links the disorder to 
an event in service, including the removal of the veteran's 
tonsils.  Rather opinions from VA ear, nose, and throat 
examinations in June 2002 and January 2004 specifically rule 
out any connection between the removal of his tonsils and his 
allergic rhinitis.  Because the Board finds that the 
preponderance of the evidence establishes that the veteran 
does not have allergies related to his military service, or 
to a service-connected disability, service connection for 
allergies, either on a direct basis or a secondary basis, is 
not warranted, and the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

While the veteran has offered his own arguments and testimony 
to the effect that he believes he has an allergy disorder 
that is related to his service-connected status post 
tonsillectomy with chronic tonsillitis, he has not shown, nor 
claimed, that he is a medical expert, capable of rendering 
medical opinions.  Therefore, his opinion is insufficient to 
demonstrate that he has any allergy disorder that is related 
to service or to a service-connected disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

II.  Status Post Tonsillectomy with Chronic Tonsillitis

The veteran asserts that his service-connected status post 
tonsillectomy with chronic tonsillitis is worse than 
currently evaluated.  

Service medical records show that the veteran was treated on 
several occasions in 1963 and early 1964 for problems with 
his tonsils.  He underwent a tonsillectomy in February 1964.  
Subsequently dated service medical records reveal no further 
treatment for any throat disability.  

Of record are two private medical statements dated in 
December 1971.  One, from L. M. Rosado, M.D., indicated that 
the veteran had hypertrophic tonsillitis and had experienced 
symptoms that included pain in the larynx and pharynx since 
his tonsillectomy in service.  The other statement, from R. 
Antonmattei, M.D., indicated that treatment provided to the 
veteran since 1964 had included for frequent throat 
infections.  

VA medical examinations in March 1972, March 1973, and April 
1979, along with VA outpatient records dated from 1977 to 
2002, did not reveal any complaint or finding of laryngitis 
associated with the veteran's status post tonsillectomy with 
chronic tonsillitis.  

The June 2002 VA ear, nose, and throat examination revealed 
that the veteran's tonsils were surgically absent and that 
the mucosa appeared to be normal.  

In his August 2002 medical statement, Dr. Coya reported that 
the veteran had experienced pharyngeal irritation for several 
years.  

The January 2004 VA ear, nose, and throat examination 
indicated that the veteran had no speech impairment.  

Service connection was granted for status post tonsillectomy 
with chronic tonsillitis by an April 1972 rating decision, 
which assigned a noncompensable rating under Diagnostic Code 
6516 from January 19, 1972.  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Stenosis of the larynx, including residuals of laryngeal 
trauma (unilateral or bilateral) is assigned the following 
ratings: 100 percent when forced expiratory volume in one 
second (FEV-1) is less than 40 percent of predicted value, 
with Flow-Volume Loop compatible with upper airway 
obstruction, or there is a permanent tracheostomy; 60 percent 
when FEV-1 is 40 to 55 percent of predicted, with Flow-Volume 
Loop compatible with upper airway obstruction; 30 percent if 
FEV-1 is 56 to 70 percent of predicted, with Flow-Volume Loop 
compatible with upper airway obstruction; and 10 percent when 
FEV-1 is 71 to 80 percent of predicted, with Flow-Volume Loop 
compatible with upper airway obstruction.  38 C.F.R. § 4.97, 
Diagnostic Code 6520,  Note: The condition may be evaluated 
as aphonia under Diagnostic Code 6519.  

Complete organic aphonia is assigned a 100 percent rating 
(and reviewed for entitlement to special monthly 
compensation) when there is constant inability to communicate 
by speech, and is assigned a 60 percent rating when there is 
a constant inability to speak above a whisper.  38 C.F.R. 
§ 4.97, Diagnostic Code 6519.  Note: Incomplete aphonia is 
evaluated as chronic laryngitis under Diagnostic Code 6516.  

Chronic laryngitis manifested by hoarseness, with thickening 
or nodules of cords, polyps, submucous infiltration, or pre-
malignant changes on biopsy is assigned a 30 rating.  When 
the hoarseness has inflammation of cords or mucous membrane, 
a 10 percent rating is assigned.  38 C.F.R. § 4.97, 
Diagnostic Code 6516.  

The medical evidence in this case fails to demonstrate that 
the veteran has stenosis of the larynx, organic aphonia, or 
chronic laryngitis manifested by hoarseness associated with 
his status post tonsillectomy with chronic tonsillitis.  Nor 
does the evidence show that the veteran experiences problems 
with tonsillitis.  Because the evidence does not establish 
that the veteran's status post tonsillectomy with chronic 
tonsillitis more nearly approximates the criteria for a 
compensable rating, the Board is unable to identify a basis 
to grant a higher rating for the disorder.  

Moreover, as the evidence does not show an exceptional or 
unusual disability picture, including frequent 
hospitalizations or marked interference with employment, as 
would render impractical the application of the regular 
schedular rating standards, consideration of an 
extraschedular evaluation, is not warranted.  See 38 C.F.R. § 
3.321.  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the veteran 
has not submitted competent medical evidence that 
convincingly reflects the criteria for an increased rating 
for his status post tonsillectomy with chronic tonsillitis.  
He has also offered his own general arguments to the effect 
that he believes his status post tonsillectomy with chronic 
tonsillitis has worsened.  It is noted that the veteran has 
not shown, nor claimed, that he is a medical expert, capable 
of rendering medical opinions.  Therefore, his opinion is 
insufficient to demonstrate that his status post 
tonsillectomy with chronic tonsillitis warrants a higher 
rating.  See Espiritu, 2 Vet. App. 492,  



ORDER

Service connection for allergies is denied.  

A compensable rating for status post tonsillectomy with 
chronic tonsillitis is denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



